SECOND AMENDMENT
TO
SECOND AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

          SECOND AMENDMENT, dated as of June 28, 2007 (this “Amendment”), to the
Second Amended and Restated Term Loan Credit Agreement, dated as of February 20,
2007, as amended by the First Amendment to the Second Amended and Restated Term
Loan Credit Agreement, dated as of May 21, 2007 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among (a)
WHITEHALL JEWELERS, INC. (f/k/a Whitehall Jewellers, Inc.) (the “Borrower”), a
Delaware corporation having its principal place of business at 125 South Wacker
Drive, Suite 2600, Chicago, Illinois 60606; (b) the lending institutions from
time to time party hereto (collectively, the “Lenders”); and (c) PWJ LENDING LLC
(“Prentice”), a Delaware limited liability company, as administrative agent (in
such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Agents and the Lenders.

W I T N E S S E T H

          WHEREAS, the Borrower and the Lenders are parties to the Credit
Agreement, pursuant to which the Lenders have made loans to the Borrower in the
aggregate principal amount of $75,000,000;

          WHEREAS, the Borrower has asked the Lenders to make an additional term
loan to the Borrower in the original principal amount of up to $7,500,000, for,
among other things, general corporate and working capital purposes;

          WHEREAS, the Borrower, the Agents and the Lenders wish to amend
certain terms and conditions of the Credit Agreement as hereafter set forth;

          NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein and benefits to be derived herefrom, the Borrower, the Agents
and the Lenders, agree as follows:

          1. Definitions. Any capitalized term used and not defined herein shall
have the meaning assigned to such term in the Credit Agreement.

          2. Amendments to Credit Agreement.

                    (a) New Definitions. Section 1.1 of the Credit Agreement is
hereby amended to add the following defined terms in the appropriate
alphabetical order:

>           Final Fourth Additional Loan Funding Date. July 28, 2007.
> 
>           Fourth Additional Loan. Collectively, the term loans to be made by
> the Lenders to the Borrower pursuant to Section 2.1(d).
> 
>           Fourth Additional Loan Lender. Each Lender that has a Fourth
> Additional Loan Commitment or that holds Fourth Additional Loans.

--------------------------------------------------------------------------------



>           Fourth Additional Loan Commitment. With respect to each Lender, the
> amount set forth on Schedule 1 hereto as the amount of such Lender’s
> commitment to make the Fourth Additional Loan to the Borrower.
> 
>           Fourth Additional Loan Funding Conditions. The following conditions
> precedent to the obligation of any Lender with a Fourth Additional Loan
> Commitment to make any Fourth Additional Loan:
> 
>                (i) The Administrative Agent shall have received a written
> request for such Fourth Additional Loan not less than three (3) Business Days
> (or such shorter period as may be acceptable to the Administrative Agent)
> prior to the proposed funding date thereof. Such written request shall be
> irrevocable and shall specify (A) the principal amount of such Fourth
> Additional Loan, which shall not be less than $500,000 or an integral multiple
> of $250,000 in excess thereof (or, if less, the aggregate amount of the
> Lenders’ then effective undrawn Fourth Additional Loan Commitments), and (B)
> the requested funding date, which must be a Business Day. The Agents and the
> Lenders may act without liability upon the basis of a written or telecopied
> request believed by the Administrative Agent in good faith to be from an
> officer of the Borrower or other Person authorized by the Borrower to request
> a Loan. Each Agent and each Lender shall be entitled to rely conclusively on
> any such officer’s or other Person’s authority to request a Loan on behalf of
> the Borrower. The Agents and the Lenders shall have no duty to verify the
> authenticity of the signature appearing on any such written request.
> 
>                (ii) The representations and warranties of the Borrower
> contained in this Agreement or any other Loan Document, or which are contained
> in any document furnished at any time under or in connection herewith or
> therewith, shall be true and correct on and as of the date of such Fourth
> Additional Loan, except to the extent that such representations and warranties
> specifically refer to an earlier date, in which case they shall be true and
> correct as of such earlier date.
> 
>                (iii) No Default shall exist, or would result from such
> proposed Fourth Additional Loan or from the application of the proceeds
> thereof.
> 
>                (iv) No event or circumstance shall have occurred which could
> reasonably be expected to have a Material Adverse Effect.
> 
> Each written request for a Fourth Additional Loan submitted by the Borrower
> shall be deemed to be a representation and warranty by the Borrower that the
> conditions specified above have been satisfied on and as of the date of such
> Fourth Additional Loan.
> 
>           Initial Fourth Additional Loan Funding Date. June 28, 2007.

- 2 -

--------------------------------------------------------------------------------



                    (b) Existing Definitions. The following defined terms in
Section 1.1 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:

>           Commitment. With respect to each Lender, the amount set forth on
> Schedule 1 hereto as the amount of such Lender’s commitment to make the
> Initial Loan, the Additional Loan, the Second Additional Loan, the Third
> Additional Loan, the Fourth Additional Loan and/or any other loan pursuant to
> the terms of the Credit Agreement, as the case may be, to the Borrower.
> 
>           Loans. The Initial Loan, the Additional Loan, the Second Additional
> Loan, the Third Additional Loan, the Fourth Additional Loan and any other
> loans made by one or more of the Lenders to the Borrower pursuant to the terms
> of the Credit Agreement, including, without limitation, all PIK Interest
> accrued thereon.
> 
>           Supplemental Prentice Loans. Any Loans made by the Prentice Lenders
> to the Borrower on or after the Closing Date (including, without limitation,
> the Second Additional Loan, the Third Additional Loan and the Fourth
> Additional Loan) in an aggregate principal amount (excluding PIK Interest) not
> to exceed $53,000,000.

                    (c) Making of the Loans. Article 2 is hereby amended by
replacing the existing Section 2.1(d) with the following, by replacing the
existing Section 2.1(e) with the existing Section 2.1(d), and by adding a new
Section 2.1(f) which includes the existing Section 2.1(e):

>           (d) Each Lender with a Fourth Additional Loan Commitment severally
> and not jointly with any other Lender agrees, upon the terms and subject to
> the conditions herein set forth, during the period commencing on the Initial
> Fourth Additional Loan Funding Date and ending on the Final Fourth Additional
> Loan Funding Date, to make one or more Fourth Additional Loans to the
> Borrower, upon the satisfaction of the applicable Fourth Additional Loan
> Funding Conditions, in an aggregate amount not to exceed such Lender’s Fourth
> Additional Loan Commitment; provided that the aggregate principal amount of
> all Fourth Additional Loans shall not exceed $7,500,000. Each Fourth
> Additional Loan shall be made by the Lenders simultaneously and in accordance
> with their respective Fourth Additional Loan Commitments. The failure of any
> Lender to make its portion of the Fourth Additional Loan in accordance with
> its Fourth Additional Loan Commitments shall neither relieve any other Lender
> of its obligation to fund its portion of the Fourth Additional Loan in
> accordance with the provisions of this Credit Agreement nor increase the
> obligation of any such other Lender. Each Lender’s Fourth Additional Loan
> Commitment shall be automatically and permanently reduced by the amount of the
> Fourth Additional Loan made by it on the date on which such Fourth Additional
> Loan is made.

- 3 -

--------------------------------------------------------------------------------



                    (d) Interest on Loans.

>                     (i) Section 2.3(a) is hereby amended by deleting the last
> sentence and inserting the following:
> 
> On and following the Closing Date, each of the Initial Loan, the Additional
> Loan, the Second Additional Loan, the Third Additional Loan, and, on and
> following the Initial Fourth Additional Loan Funding Date, the Fourth
> Additional Loan (and, in each case, all PIK Interest thereon) shall bear
> interest (computed on the basis of the actual number of days elapsed over a
> year of 360 days) on the principal amount thereof from time to time
> outstanding at a rate per annum equal to 12% (the “Interest Rate”).
> 
>                     (ii) Section 2.3(b) is hereby amended by deleting the last
> sentence and inserting the following:
> 
> Interest accrued on and after the Closing Date on the Initial Loan, the
> Additional Loan, the Second Additional Loan, the Third Additional Loan and,
> from and following the Initial Fourth Additional Loan Funding Date, the Fourth
> Additional Loan shall be payable monthly in arrears by delivering a note in
> the form attached hereto as Exhibit H-1 (“PIK Note”) in the principal amount
> of the interest which has accrued executed by the Borrower and delivered to
> the Lender on the first Business Day of each month (each an “Interest Payment
> Date”), commencing on the first such date to occur after the Closing Date, and
> any amount that has not been paid-in-kind pursuant to this clause (b) shall be
> payable in cash at maturity (whether by acceleration or otherwise), and after
> such maturity in cash on demand.

                    (e) Termination of Commitments. Article 2 is hereby amended
by adding Section 2.4(d) as follows:

                    (d) The Fourth Additional Loan Commitment shall terminate on
the Final Fourth Additional Loan Funding Date.

                    (f) Use of Proceeds. Section 8.12 of the Credit Agreement is
hereby amended by deleting the last sentence and inserting the following:

> The Borrower will use the proceeds of the Second Additional Loan, the Third
> Additional Loan and the Fourth Additional Loan for working capital and general
> corporate purposes and to pay other fees and expenses.

                    (g) Schedule 1. Schedule 1 is hereby amended and restated in
its entirety as set forth on Schedule 1 attached hereto.

- 4 -

--------------------------------------------------------------------------------



          3. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the following conditions precedent:

                    (a) Before and after giving effect to the Fourth Additional
Loan, and to the application of the proceeds therefrom, the representations and
warranties contained herein, in the Credit Agreement and the other Loan
Documents shall be true and correct on and as of the date hereof, as though made
on and as of such date, except that any such representations and warranties that
expressly relate to a specific date shall be true and correct on and as of such
date; and no event shall have occurred or would result from the making of the
Fourth Additional Loan or from the application of the proceeds therefrom that
would constitute an Event of Default or a Default; and

                    (b) The Administrative Agent shall have received on or
before the date hereof, each in form and substance satisfactory to the
Administrative Agent:

>                     (i) counterparts of this Amendment which bear the
> signatures of the Borrower, the Agents and the Lenders;
> 
>                     (ii) an executed Note evidencing the Fourth Additional
> Loan (the “Fourth Additional Loan Note”);
> 
>                     (iii) counterparts of that certain Consent Agreement,
> dated as of June 25, 2007, executed in connection with the Intercreditor
> Agreement, which bears the signatures of the Senior Term Loan Agents, the
> Senior Agents, the Agents, the Subordinating Reimbursement Creditor (as
> defined in the Intercreditor Agreement), and the Borrower;
> 
>                     (iv) a certificate of status with respect to the Borrower,
> dated within 30 days of the date hereof, issued by the appropriate officer of
> the jurisdiction of incorporation of the Borrower, indicating that such
> Borrower is in good standing in such jurisdiction;
> 
>                     (v) a certificate of an authorized officer of the
> Borrower, dated as of the date hereof, certifying (A) that the Articles of
> Incorporation and Bylaws of such Borrower have not been amended or otherwise
> modified since the Closing Date and that the copies thereof previously
> delivered to the Lenders are true, correct and complete, and (B) as being
> true, correct and complete the copies attached to such certificate of the
> resolutions of the Board of Directors of the Borrower approving this
> Amendment, and the Credit Agreement and the other Loan Documents, as amended
> by this Amendment; and
> 
>                     (vi) a certificate of a duly authorized officer of the
> Borrower, dated as of the date hereof, certifying the names and true
> signatures of the officers of the Borrower authorized to sign this Amendment
> and the Fourth Additional Loan Note.

- 5 -

--------------------------------------------------------------------------------



               4. Representations and Warranties. The Borrower represents and
warrants to the Agents and the Lenders as follows:

                    (a) Authorization, Etc. The execution, delivery and
performance by the Borrower of this Amendment and the other agreements,
instruments and other documents contemplated hereby, and the performance by the
Borrower of the Credit Agreement and the other Loan Documents, as amended
hereby, (i) have been duly authorized by all necessary action, (ii) do not and
will not contravene the Borrower’s charter or by-laws, any applicable law or any
contractual restriction binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to its operations or any of its properties.

                    (b) Governmental Approvals. No authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
other regulatory body is required in connection with the due execution, delivery
and performance by the Borrower of this Amendment and the other agreements,
instruments and other documents contemplated hereby, or for the performance of
the Credit Agreement and the other Loan Documents, as amended hereby.

                    (c) Enforceability of Loan Documents. Each of this Amendment
and the other agreements, instruments and other documents contemplated hereby,
the Credit Agreement and each other Loan Document to which the Borrower is a
party, as amended hereby, is a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by or subject to any bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.

          5. Continued Effectiveness of the Credit Agreement.

                    (a) Ratifications. Except as otherwise expressly provided
herein, (i) the Credit Agreement and the other Loan Documents are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, except that on and after the date hereof (A) all references in
the Credit Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or
words of like import referring to the Credit Agreement shall mean the Credit
Agreement as amended by this Amendment and (B) all references in the other Loan
Documents to the “Credit Agreement”, “thereto”, “thereof”, “thereunder” or words
of like import referring to the Credit Agreement shall mean the Credit Agreement
as amended by this Amendment, and (ii) the execution, delivery and effectiveness
of this Amendment shall not operate as an amendment of any right, power or
remedy of the Agents and the Lenders under the Credit Agreement or any other
Loan Document, nor constitute an amendment of any provision of the Credit
Agreement or any other Loan Document.

                    (b) No Waivers. This Amendment is not a waiver of, or
consent to, any Default or Event of Default now existing or hereafter arising
under the Credit Agreement or any other Loan Document and each Agent and each
Lender expressly reserves all of its rights

- 6 -

--------------------------------------------------------------------------------



and remedies under the Credit Agreement and the other Loan Documents, under
applicable law or otherwise.

                    (c) Amendment as Loan Document. The Borrower confirms and
agrees that this Amendment shall constitute a Loan Document under the Credit
Agreement. Accordingly, it shall be an Event of Default under the Credit
Agreement if any representation or warranty made or deemed made by the Borrower
under or in connection with this Amendment shall have been incorrect in any
material respect when made or deemed made or if the Borrower fails to perform or
comply with any covenant or agreement contained herein.

          6. Miscellaneous.

                    (a) This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telefacsimile or electronic mail shall be equally effective as
delivery of an original executed counterpart of this Amendment.

                    (b) Section and paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

                    (c) This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

                    (d) THE BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
ACTIONS OF THE AGENTS AND THE LENDERS IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

                    (e) The Borrower will pay on demand all reasonable and
documented fees and out-of-pocket costs and expenses of the Agents in connection
with the preparation, execution and delivery of this Amendment, including,
without limitation, the reasonable and documented fees and out-of-pocket
disbursements and other client charges of Schulte Roth & Zabel LLP.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 7 -

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

(Signature page to Second Amendment to Second Amended and Restated Term Loan
Credit Agreement)

          IN WITNESS WHEREOF, the undersigned have duly executed this Second
Amendment to Second Amended and Restated Term Loan Credit Agreement as of the
date first set forth above.

  BORROWER:            WHITEHALL JEWELERS, INC. (f/k/a      Whitehall Jewellers,
Inc.)                By:    /s/ Edward A. Dayoob   Name:    Edward A. Dayoob    
Title:    President and CEO  

 




Second Amendment to Second Amended and Restated Term Loan
Credit Agreement

--------------------------------------------------------------------------------



(Signature page to Second Amendment to Second Amended and Restated Term Loan
Credit Agreement)


  AGENTS:            PWJ LENDING LLC, as Administrative      Agent and as
Collateral Agent            By:  Prentice Capital Management, LP, its Manager  
            By:    /s/ Mathew Hoffman   Name:    Mathew Hoffman     Title:   
General Counsel  

 




Second Amendment to Second Amended and Restated Term Loan
Credit Agreement

--------------------------------------------------------------------------------



(Signature page to Second Amendment to Second Amended and Restated Term Loan
Credit Agreement)

 

  LENDERS:           PWJ LENDING LLC, as a Lender           By:  Prentice
Capital Management, LP, its Manager               By:    /s/ Mathew Hoffman  
Name:    Mathew Hoffman     Title:    General Counsel  

 

Second Amendment to Second Amended and Restated Term Loan
Credit Agreement

--------------------------------------------------------------------------------



(Signature page to Second Amendment to Second Amended and Restated Term Loan
Credit Agreement)

 

  HOLTZMAN OPPORTUNITY FUND,     L.P., as a Lender           By: Holtzman
Financial Advisors, LLC, its     General Partner           By: SH Independence,
LLC, its Managing     Member               By:    /s/ Seymour Holtzman  
Name:    Seymour Holtzman     Title:    Managing Member  

 




Second Amendment to Second Amended and Restated Term Loan
Credit Agreement

--------------------------------------------------------------------------------